Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 1 of 48 PageID: 228




 Danny C. Lallis
 PISCIOTTI LALLIS ERDREICH
 30 Columbia Turnpike, Suite 205
 Florham Park, New Jersey 07932
 (973) 245-8100
 dlallis@pisciotti.com

 ATTORNEYS FOR PLAINTIFF
 FRANKLIN ARMORY, INC.

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 FRANKLIN ARMORY, INC.,
                                                    Civ. No. 1:19-cv-19323
         Plaintiff,

 vs.                                                FIRST AMENDED COMPLAINT
                                                    AND JURY DEMAND
 COL. PATRICK A. CALLAHAN, individually
 and in his capacity as Superintendent of New
 Jersey State Police; ATTORNEY GENERAL
 OF THE STATE OF NEW JERSEY GURBIR
 GREWAL, individually and his official
 capacity as Attorney General, DETECTIVE
 BRETT C. BLOOM; DETECTIVE J.
 HEARNE; LT. STEPHEN MAZZAGATTI;
 DEPUTY ATTORNEY GENERAL
 MARYBETH WOODS; and JOHN DOES 1-
 10, fictitious parties,

         Defendants.


        NOW COMES Plaintiff Franklin Armory, Inc. (“Plaintiff” or “Franklin Armory”), by and

 through undersigned counsel, and alleges as follows based on personal knowledge, investigation

 of counsel, and information and belief:

                                       INTRODUCTION

        1.      This lawsuit arises out of the misconduct and/or purposefully, intentional, or

 callously indifferent conduct of the identified defendants. Specifically, the defendants have



                                                1
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 2 of 48 PageID: 229




 violated Plaintiff’s constitutional rights and caused irreparable damage to Plaintiff by improperly,

 and without legal justification, preventing, precluding, and delaying the lawful sale of lawful

 firearms within the State of New Jersey.

         2.      In this regard, the defendants have knowingly and intentionally prevented the

 lawful sale of firearms by Plaintiff into this state and have illegally prohibited Plaintiff from selling

 its lawful product in this state without a basis in the law.

         3.      Despite acknowledging that the firearm at issue was lawful, the defendants advised

 that the sales could not occur until the Attorney General’s office provided an opinion regarding

 the legality of the firearms. Such an opinion was never provided and there is, in fact, no

 mechanism in place by which Plaintiff could obtain an opinion. After causing Plaintiff to delay

 lawful commerce, the defendants then resorted to misapplying the applicable laws in order to

 continue to prevent the lawful commerce in this state, which is why this lawsuit has been filed.

                                   JURISDICTION AND VENUE

         4.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) because

 the matter in controversy exceeds $75,000 and the parties are citizens of different States.

         5.      This action also arises under the Second, Fifth, and Fourteenth Amendments to the

 United States Constitution as well as 42 U.S.C. § 1983 and 28 U.S.C. § 2201. Accordingly, this

 Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §§ 1331, 1443, 1367,

 2201, and 2202.

         6.      Venue is proper in this judicial District pursuant to 28 U.S.C. § 1391 because all

 defendants are residents of, and a substantial part of the events and omissions giving rise to the

 claim occurred in, the State of New Jersey, which is where this District Court is located.

         7.      This Court has personal jurisdiction over Defendants. All Defendants are citizens




                                                    2
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 3 of 48 PageID: 230




 and residents of the State of New Jersey and have continuous and systematic contact with the State

 of New Jersey, which establishes a basis for general personal jurisdiction. Furthermore, this

 lawsuit arises out of Defendants’ contacts with the forum inasmuch as the lawsuit arises from

 Defendants’ conduct and decisions related to Plaintiff’s attempt to lawfully sell its products in the

 State of New Jersey. Accordingly, the exercise of jurisdiction comports with fair play and

 substantial justice.

                                             PARTIES

           8.    Plaintiff Franklin Armory is a corporation organized under the laws of the State of

 Nevada with a principal place of business in Nevada. Plaintiff is a federally licensed manufacturer

 of firearms and firearm parts.

           9.    Defendant Attorney General Gurbir Grewal (“Grewal”) is the duly elected Attorney

 General for the State of New Jersey and is named in his official capacity (“Attorney General”).

           10.   Defendant Patrick A. Callahan is the Superintendent of the New Jersey State Police

 and is named in his official capacity (“State Police”).

           11.   Defendant DSFC Brett C. Bloom (“Det. Bloom”) is the Assistant Unit Head of the

 Firearms Investigation Unit of the New Jersey State Police.

           12.   Defendant Detective J. Hearne (“Det. Hearne”) is a detective with the New Jersey

 State Police.

           13.   Defendant Lt. Stephen Mazzagatti (“Lt. Mazzagatti”) is a lieutenant with the New

 Jersey State Police.

           14.   MaryBeth Woods (“Woods”) is the Deputy Attorney General for the State of New

 Jersey.

           15.   Defendant John Does 1-10 are fictitious parties (persons or legal entities) whose




                                                  3
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 4 of 48 PageID: 231




 names are presently unknown but who, upon information and belief, contributed to the acts and

 omissions giving rise to this lawsuit.      Specifically, John Does 1-10 are fictitious parties in the

 New Jersey State Police, Attorney General’s Office, or other state employees who contributed to

 the acts and conduct that improperly prevented the sale of a lawful firearm within the State of New

 Jersey.

                                      FACTUAL BACKGROUND

 I.        Federal Firearms Laws

           16.    In 1934, Congress enacted the National Firearms Act, 26 U.S.C. § 5801, et seq.

 (“NFA”), which restricted and regulated the sale, ownership, use, and transport of short barreled

 rifles, short barreled shotguns, machine guns, silencers, suppressors, and “destructive devices.”

           17.    The NFA levied a federal tax on the manufacture, sale, and transfer of certain

 classes of firearms.

           18.    The NFA also requires the registration, with the federal government, of certain

 firearms identified in the Act, which include “machineguns”; rifles and shotguns that have an

 overall length under 26 inches; rifles with a barrel under 16 inches; shotguns with a barrel under

 18 inches; and firearm suppressors. 26 U.S.C. § 5845(a).

           19.      Under the NFA, “rifles” and “shotguns” are defined as follows:

           (c) The term “rifle” means a weapon designed or redesigned, made or remade, and
           intended to be fired from the shoulder and designed or redesigned and made or
           remade to use the energy of the explosive in a fixed cartridge to fire only a single
           projectile through a rifled bore for each single pull of the trigger, and shall include
           any such weapon which may be readily restored to fire a fixed cartridge.

           (d) The term “shotgun” means a weapon designed or redesigned, made or remade,
           and intended to be fired from the shoulder and designed or redesigned and made or
           remade to use the energy of the explosive in a fixed shotgun shell to fire through
           a smooth bore either a number of projectiles (ball shot) or a single projectile for
           each pull of the trigger, and shall include any such weapon which may be readily
           restored to fire a fixed shotgun shell.



                                                     4
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 5 of 48 PageID: 232




        27 U.S.C. § 5845(c)-(d) (emphasis added).

        20.     In 1968, Congress enacted the Gun Control Act, 18 U.S.C. §§ 921, et seq. (“GCA”),

 which sought to impose a comprehensive regulatory scheme on the importation, manufacturing,

 and sale of firearms. The GCA established certain requirements for the sale of firearms that came

 within the purview of this Act.

        21.     Under the GCA, “rifles” and “shotguns” are defined as follows:

        The term “rifle” means a weapon designed or redesigned, made or remade, and
        intended to be fired from the shoulder and designed or redesigned and made or
        remade to use the energy of an explosive to fire only a single projectile through a
        rifled bore for each single pull of the trigger.

        ....

        The term “shotgun” means a weapon designed or redesigned, made or remade, and
        intended to be fired from the shoulder and designed or redesigned and made or
        remade to use the energy of an explosive to fire through a smooth bore either a
        number of ball shot or a single projectile for each single pull of the trigger.

        18 U.S.C. § 921(a)(5), (7) (emphasis added).

        22.     Under the GCA, a “short-barreled shotgun” is defined as: “a shotgun having one or

 more barrels less than eighteen inches in length and any weapon made from a shotgun (whether

 by alteration, modification, or otherwise) if such a weapon as modified has an overall length of

 less than twenty-six inches.” 178 U.S.C. § 921(a)(6).

 II.    State Firearms Laws

        23.     The terms “rifle” and “shotgun” are also defined under New Jersey law:

        “Rifle” means any firearm designed to be fired from the shoulder and using the energy of
        the explosive in a fixed metallic cartridge to fire a single projectile through a rifled bore
        for each single pull of the trigger.

        “Shotgun” means any firearm designed to be fired from the shoulder and using the energy
        of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of
        ball shots or a single projectile for each pull of the trigger, or any firearm designed to be



                                                 5
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 6 of 48 PageID: 233




        fired from the shoulder, which does not fire fixed ammunition.

        N.J. Stat. Ann. §§ 2C:39-1m, -1n (emphasis added)

        24.      New Jersey defines a “sawed-off-shotgun” as “any shotgun having a barrel or

 barrels of less than 18 inches in length measured from the breech to the muzzle, or a rifle having

 a barrel or barrels of less than 16 inches in length measured from the breech to the muzzle, or any

 firearm made from a rifle or a shotgun, whether by alteration, or otherwise, if such firearm as

 modified has an overall length of less than 26 inches.” N.J. Stat. Ann. § 2C:30-1o.

 III.   Franklin Armory’s Reformation

        25.      Franklin Armory manufactures firearms and firearm parts, and one of the firearms

 it manufactures is the Reformation®:




        26.      The Reformation® is unique in its design and characteristics in that it is designed

 and intended to expel a single projectile through an unrifled barrel that has straight-cut lands-and-

 grooves.

        27.      Significantly, the Reformation® is neither designed, nor intended, to fire fixed

 shotgun shells through its patented barrel system with straight lands and grooves. Rather, the

 Reformation® is designed and intended to fire standard cartridge ammunition of the size and

 caliber for which each barrel is chambered.

        28.      In 2018, the Reformation® was submitted to the Bureau of Alcohol, Tobacco,

 Firearms, and Explosives (“BATF”) to evaluate the firearm design for purposes classifying the

 Reformation®.




                                                  6
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 7 of 48 PageID: 234




        29.     As a result of the unique features of the Reformation® (no rifled bore and no

 utilization of a fixed shotgun shell), BATF classified it is a “firearm” that is not regulated under

 the NFA.

        30.     Instead, the Reformation® met the definition of a “shotgun” and a “short-barreled”

 shotgun under the GCA. Thus, the Reformation® is subject to the GCA only and can be sold in

 the general channels of interstate commerce subject to that Act’s requirements and state law.

 IV.    Franklin Armory’s Attempt to Sell the Reformation® in New Jersey

        31.     Having reviewed the applicable firearms laws of the State of New Jersey, Franklin

 Armory determined that the Reformation® could legally be sold through federally licensed firearms

 retailers in the State of New Jersey, assuming the purchaser otherwise satisfies all federal and state

 applications and requirements.

        32.     As such, Franklin Armory intended to begin selling the Reformation® in New Jersey

 in April 2019 and had taken steps to commence the transfer of these firearms, which included

 communications, and entering into at least one sales contract, with New Jersey firearms retailers.

        33.     Upon information and belief, at least one such New Jersey firearms retailer

 contacted the New Jersey State Police regarding the legality of selling the Reformation®.

        34.     Upon information and belief, Det. Hearne advised this firearms retailer that the

 Reformation® “would be eligible for sale” in New Jersey and that the Reformation® “currently fits

 within the laws of the state as legal.” (Ex. A, Hearne Email 3/7/2019.)

        35.     Nonetheless, Det. Hearne advised as follows: “Several firearms produce din recent

 years manage to not fall into any current law that would make them illegal. Be aware that these

 types of firearms may bring a negative light due to design and may be banned in the future.

 However, it currently fits within the laws of the state as legal. I would also advise any buyers to




                                                   7
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 8 of 48 PageID: 235




 use caution, as the firearm can easily be mistaken for an SBR and/or a NJ non-compliant firearm.”

 (Ibid.)

           36.    Nonetheless, Detective Hearne contacted Franklin Armory to request a formal letter

 describing the characteristics of the Reformation®, and Franklin Armory complied with this

 request. (Ex. B, Ltr. 3/13/19.)

           37.    Franklin Armory also advised Detective Hearne that it intended to commence

 distribution to licensed dealers in New Jersey within thirty days unless it was advised of a relevant

 state statute or regulation that prohibited such sales. (Ibid.)

           38.    On or about April 3, 2019, Det. Bloom, Assistant Head for the Firearms

 Investigation Unit, again confirmed via written correspondence that the sale of the Reformation®

 was legal under New Jersey law. (Ex. C, Bloom Ltr. 4/3/19.)

           39.    Although confirming the legality of such sales, Det. Bloom expressed concern that

 law enforcement may be confused by the sale of the firearm and/or mistake the Reformation® for

 an “assault weapon” or a “sawed off shotgun” under New Jersey law, which would lead to the

 improper prosecution of individual purchasers:

           While I agree with you that under New Jersey State law, your product does not
           conform to the State definition of a “shotgun” or “rifle” or “handgun, it has been
           deemed a “shotgun by the BATF. With this designation, our concern is that the
           sale of such a product may be interpreted as a “shotgun” but a State or County
           prosecutors and an owner may be prosecuted for same. This may also include
           charges related to the possession of an “assault firearm” and/or a “sawed-off-
           shotgun” if it is believed to be a shotgun by the prosecutor’s office.

 (Id. at p. 1.)

           40.    Although the firearm was legal and could be sold in New Jersey, Det. Bloom

 expressed concern regarding potential confusion and mistake regarding the firearm. (Ibid.)

           41.    Therefore, Det. Bloom explained that he had requested an “official legal decision”




                                                    8
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 9 of 48 PageID: 236




 from the Office of the Attorney General and instructed Franklin Armory not to sell the

 Reformation® in New Jersey until receiving a written response: “I do not feel comfortable simply

 allowing the sale in the State of New Jersey until the Attorney General’s Office makes a legal

 opinion.” (Ibid.)

        42.     Det. Bloom expressly stated: “I will submit a request for legal opinion from my

 office to the Office of Attorney General. I will include your previously submitted letter and advise

 the Deputy Attorney General to contact you with any decision made by that office. At this time

 you are being advised not to provide your product for sale in the State of New Jersey until a legal

 decision is made and you receive a written reply.” (Id. at p. 2.)

        43.     Det. Bloom also provided no deadline for, or even an estimated timeline of, when

 Franklin Armory could expect to reengage in lawful commerce with sales of the Reformation®.

        44.     Nonetheless, Franklin Armory agreed to temporarily delay sales into New Jersey

 so that the Office of Attorney General could provide a written response to Det. Bloom’s request.

        45.     While waiting for the written response, on or about April 26, 2019, Franklin

 Armory was advised by at least one licensed firearms dealer in New Jersey with whom it had

 contracted to sell the Reformation® that the New Jersey State Police had contacted the store, and

 based on that contact, the retailer cancelled its order.

        46.     Having received no response after a period of thirty days from the initial inquiry,

 Franklin Armory again contacted the State Police and advised that it would begin sales on April

 29, 2019. (Ex. D, Jacobson Email 4/19/19.)

        47.     In response, Det. Bloom prohibited Franklin Armory from making any sales of the

 Reformation® within the State of New Jersey: “[T]he sale of the firearms in question will not

 occur in the State until we have heard from our legal counsel. We will advise all licensed retail




                                                   9
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 10 of 48 PageID: 237




 firearms dealers in the State to suspend any sales of this product, until the Attorney Generals [sic]

 office has made a final determination on the legality of the product” (emphasis added). (Ex. E,

 Bloom Email.) MaryBeth Woods from the Attorney General’s Office was copied on Det. Bloom’s

 email. (Ibid.)

         48.      After waiting weeks, Franklin Armory’s corporate attorney contacted Deputy

 Attorney General MaryBeth Woods via electronic mail and telephone to discuss the unlawfulness

 of Bloom’s interference.

         49.      On July 11, 2019, Wood advised that a letter was being prepared and that Plaintiff

 would receive it the following week. (Ex. F, Wood Email 7/11/19.)

         50.      Thereafter, on or about July 17, 2019, Lt. Mazzagatti of the New Jersey State Police

 responded in a letter that both contradicted the previous responses from the State Police and

 misapplied State law. Specifically, Mazzagatti stated that the Reformation® firearms have the

 “characteristics of shotguns” because: (1) the barrels are not rifled, (2) the firearms are designed

 to be fired from the shoulder; and (3) the firearms fire a single projectile for each pull of the trigger.

 (Ex. G, Mazzagatti Ltr. 7/17/19.)

         51.      However, Lt. Mazzagatti omitted a requisite element in order for a firearm to be

 deemed a “shotgun” under New Jersey law, which states:

         “Shotgun” means any [1] firearm designed to be fired from the shoulder and [2]
         using the energy of the explosive in a fixed shotgun shell [3] to fire through a
         smooth bore [4] either a number of ball shots or a single projectile for each pull of
         the trigger, or any firearm designed to be fired from the should which does not fire
         fixed ammunition.
 N.J. Stat. Ann. 2C:39-1 (numbering and emphasis added).

         52.      As such, Lt. Mazzagatti not only misapplied the definition of “shotgun” but also

 directly contradicted the prior responses from the State Police, which had already determined




                                                    10
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 11 of 48 PageID: 238




 (citing N.J.S.A. 2c:39-1.w.(3)) that the firearms each have a “barrel length of less than 18 inches

 measured from the breach to the muzzle” and do not use the energy of the explosive in a “fixed

 shotgun shell.”

        53.     Further, Lt. Mazzagatti’s letter went on to compound the misapplication of the law

 by stating: “[a]s a shotgun, under N.J.S.A. 2C:39-1.n, a barrel length of less than eighteen inches

 measured from the breech to the muzzle is considered a ‘sawed off shotgun.’’ The definition of

 “sawed-off shotgun,” however, only applies to “shotguns.” See N.J.S.A. 2C:39.1.0.

        54.     Lt. Mazzagatti’s letter also incorrectly implies that the Reformation® line qualifies

 as “assault weapons” under N.J.S.A. 2C:39-1w(3), which – again – applies only to “shotguns.”

        55.     Finally, despite the fact that Lt. Hearne and Lt. Bloom had advised that the Attorney

 General’s office was going to provide an official ruling and decision on the legality of the

 Reformation, Lt. Mazzagatti stated in his letter: “[P]lease be advised this is not intended as legal

 advice but is offered for informational purposes only.”

        56.     After delaying sales for months due to the promise of obtaining an official legal

 determination, Franklin Armory was advised that none was coming and that this letter was merely

 for “informational purposes only.”

        57.     Upon information and belief, the July 17, 2019 letter was written by Lt. Mazzagatti

 in conjunction with input and guidance from Deputy Attorney General Wood and other members

 of the Attorney General’s office, including Grewal.

        58.     Wood had personal involvement in the decisions related to prohibiting the sale of

 the Reformation in the State of New Jersey and was personally involved and directed the writing

 of the July 17, 2019 correspondence.

        59.     Upon information and belief, Grewal, as the Attorney General, had personal




                                                 11
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 12 of 48 PageID: 239




 involvement in the decision to prevent the lawful sale of the firearm in New Jersey. As Wood’s

 superior, he directed and advised Wood regarding the decisions and conduct related to Plaintiff’s

 ability to sell the Reformation in New Jersey.

         60.      Alternatively, as Wood’s direct superior, Grewal had knowledge of and acquiesced

 to the conduct and actions of Wood, Mazzagatti, Hearne, and Bloom in relation to unlawfully

 preventing the sale of the Reformation in New Jersey.

         61.      Upon information and belief, Callahan had personal involvement in the decision to

 prevent the lawful sale of the firearm in New Jersey. As Wood’s superior, he directed and advised

 Wood regarding the decisions and conduct related to Plaintiff’s ability to sell the Reformation in

 New Jersey.

         62.      Alternatively or additionally, as the direct superior of Mazzagatti, Hearne, and

 Bloom and Callahan had knowledge of and acquiesced to the conduct and actions of Mazzagatti,

 Hearne, and Bloom in relation to unlawfully preventing the sale of the Reformation in New Jersey.

         63.      Callahan is the Superintendent of the State Police and the executive and

 administrative head of the State Police. N.J.S.A. § 52:1-1. The State Police is an executive

 department organized under the authority of the State’s Attorney General. Id. § 52:17B-2, -3.

 Thus, based on statutory authority, both Callahan and Grewal have supervisory and policymaking

 authority over the State Police.1

         64.      This scenario is part of an overall policy that is currently being employed by Grewal

 and Callahan in New Jersey in an effort to restrict or lessen the sale of lawful firearms and/or

 prevent citizens of New Jersey from obtaining lawful firearms.



 1
    https://nj.gov/governor/news/news/562019/approved/20190312b.shtml (noting that Grewal and Callahan are
 collectively working together to seek to hold manufacturers responsible for lawfully manufactured firearms that are
 utilized in crimes).


                                                         12
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 13 of 48 PageID: 240




         65.     For example, municipalities and counties in New Jersey have recently issued pro-

 Second Amendment resolutions, which were declaratory statements recognizing citizens’ Second

 Amendment right to lawfully own firearms.2

         66.     In response to these declarations, Grewal stated that, “My real concern is that these

 so-called ‘sanctuary’ resolutions will confuse otherwise law-abiding residents, who may

 incorrectly believe that they no longer have to comply with firearm safety laws, including carr y

 laws and prohibitions on assault weapons, ghost guns, or large-capacity magazines.” (emphasis

 added)3

         67.     Grewal further stated that “This confusion can create serious risks for law

 enforcement and the public at large, with potentially deadly consequences. As we work to en d

 gun violence across New Jersey, it is especially important that we make clear that our state’s

 firearm laws remain fully in effect.” (emphasis added) 4

         68.     In response to declaratory statements regarding citizens’ rights to lawfully bear

 arms, Grewal recognized that such declarations were accurate but advised that they could

 nonetheless lead to “confusion” for citizens and law enforcement personnel.

         69.     This statement echoes the statements provided by Det. Hearne and Det. Bloom

 in response to the lawful sale of the Reformation. Although both acknowledged that the

 firearm was legal under the applicable laws, they expressed concern regarding “mistake” and

 “confusion” to the public and law enforcement and that the state might arrest or prosecute

 someone for owning a lawful product. This evidences a pattern and policy implemented by

 Grewal and Callahan to prevent or otherwise restrict the lawful commerce and possession of


 2
   https://www.nj.com/news/2020/02/what-do-pro-gun-resolutions-sweeping-across-nj-actually-do-not-much.html
 3
   https://www.nj.com/news/2020/02/nj-ag-pro-gun-sanctuary-resolutions-mean-nothing-but-could-put-police-at-
 risk.html
 4
   Ibid.


                                                      13
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 14 of 48 PageID: 241




 firearms in New Jersey.

        70.     At all times material herein, Grewal and Callahan were responsible for the

 implementation of directives related to gun control and firearm sales in New Jersey and they

 had final policy and oversight authority for the actions and decisions made by Wood, Hearne,

 Bloom, and Mazzagatti.

        71.     The decision to restrict the lawful sales of the Reformation in New Jersey was

 purposefully done as part of Defendants’ policies to restrict, limit, and otherwise prevent the lawful

 sale of firearms into the State of New Jersey.

        72.     Additionally, the fact that Det. Bloom advised that the Attorney General’s Office

 would provide an official and formal decision on the legality of the Reformation when, in fact, no

 such policy or practice existed and no formal decision has ever been rendered clearly creates an

 unreasonable risk of constitutional violations.

        73.     By not having any policy in place, or having a deficient policy in place, there is a

 risk of violation of Constitutional rights, such as the one seen here where a lawful manufacturer of

 a lawful firearm has been unable to sell the firearm in New Jersey because of the conduct and

 activities of the defendants herein identified.

 V.     Notice of Intent to Commence Litigation

        74.     On or about July 24, 2019, a Notice of Claim Under the Jersey Torts Claims Act

 was sent on behalf of Plaintiff. (Ex. H.)

        75.     After the expiration of ninety days from the date the notice of claim is received by

 the contracting agency, the claimant may file suit in a court of competent jurisdiction of the State

 of New Jersey. N.J.S.A. 59:13-5. Under N.J.S.A. 59:8-11, the Claim shall be deemed to have

 been presented and received at the time of the deposit.




                                                   14
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 15 of 48 PageID: 242




         76.     The required ninety days has now elapsed without any response from Defendants.

 As a result of Defendants’ actions, Franklin Armory continues to be barred from engaging in lawful

 commerce within the State of New Jersey and continues to suffer damages to its business,

 reputation, and marketability of its products.

         77.     Defendants utilized the color of authority of the law to continually, improperly, and

 unreasonably prohibit firearm retailers within the State of New Jersey from purchasing and selling

 a lawful product, instead suggesting that non-licensed individuals who purchase a lawful product

 may be subject to prosecution.

         78.     Through their conduct, Defendants have attempted to perpetually prevent the sale

 of a legal production without legal justification or authority.

                                           COUNT I
                             Declaratory Judgment (28 U.S.C. § 2201)

         79.     Plaintiff restates and realleges the allegations contained in paragraphs 1 to 76 as if

 fully set forth herein.

         80.     Plaintiff is a person entitled to protection under the Fourteenth Amendment.

         81.     Defendants’ finding of the Reformation® to be a regulated “shotgun” under New

 Jersey law, instruction to Plaintiff to halt all sales in New Jersey, and instruction to New Jersey

 firearms dealers not to sell the Reformation® are in violation of and contrary to the protections

 afforded persons under the Due Process Clause in the Fourteenth Amendment to the United States

 Constitution.

         82.     Defendants’ correspondence, which contradicted prior findings and was based on a

 misapplication of the law and is unsupported by the federal and state statutes’ definitions of

 shotgun, sawed-off shotgun, and assault weapon. As a result, the actions taken by the Defendants

 to prevent the lawful sale of a lawful product in the State of New Jersey exceeds Defendants’



                                                  15
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 16 of 48 PageID: 243




 statutory authority.

         83.     Moreover, Defendants’ decision and instructions are arbitrary and capricious and

 constitute an abuse of discretion and/or is otherwise not in accordance with the law.

         84.     The Defendants’ conduct and actions also violate the Second and Fourteenth

 Amendments to the United States Constitute to keep and bear arms because it bans the

 manufacture, sale, and possession of lawful firearms.

         85.     The legality of the conduct of Defendants constitutes a question of law.

         86.     There is an actual dispute between the parties over whether Defendants’ conduct is

 proper under the Fifth and Fourteenth Amendments and under the statutory authority granted by

 the Legislature. As a result, declaratory relief is appropriate under 28 U.S.C. § 2201.

                                           COUNT II
                             Declaratory Judgment (42 U.S.C. § 1983)

         87.     Plaintiff restates and realleges the allegations contained in paragraphs 1 to 85 as if

 fully set forth herein.

         88.     Plaintiff is a person entitled to protection under the Fourteenth Amendment.

         89.     Defendants’ finding of the Reformation® to be a regulated “shotgun” under New

 Jersey law, instruction to Plaintiff to halt all sales in New Jersey, and instruction to New Jersey

 firearms dealers not to sell the Reformation® are in violation of and contrary to the protections

 afforded persons under the Due Process Clause in the Fourteenth Amendment to the United States

 Constitution.

         90.     Defendants have cited no applicable law (federal or state) to justify their actions in

 preventing the lawful sale of a lawful product within the State of New Jersey.

         91.     Defendants’ correspondence, which contradicted prior findings and was based on a

 misapplication of the law, is unsupported by the federal and state statutes’ definitions of shotgun,



                                                  16
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 17 of 48 PageID: 244




 sawed-off shotgun, and assault weapon. As a result, the actions taken by the Defendants to prevent

 the lawful sale of a lawful product in the State of New Jersey exceeds Defendants’ statutory

 authority.

        92.      Moreover, Defendants’ decision and instructions are arbitrary and capricious and

 constitute an abuse of discretion and/or is otherwise not in accordance with the law.

        93.      The Defendants’ conduct and actions also violate the Second and Fourteenth

 Amendments to the United States Constitution to keep and bear arms because it bans the

 manufacture, sale, and possession of lawful firearms.

        94.      The legality of the conduct of Defendants constitutes a question of law.

        95.      There is an actual dispute between the parties over whether Defendants’ conduct is

 proper under the Fifth and Fourteenth Amendments and under the statutory authority granted by

 the Legislature. As a result, declaratory relief is appropriate under 28 U.S.C. § 1983.

                                              DEMAND
        WHEREFORE, Plaintiff respectfully request judgment against Defendants and that the

 Court grant the following relief:

        A. After a hearing on the merits, a judgment in Plaintiff’s favor, declaring that (1) the

              Reformation® can be legally sold and transferred within the State of New Jersey; (2)

              the acts and conduct of Defendants in attempting to restrict, prohibit, or prevent the

              sale of the Reformation® was unconstitutional; (3) the acts and conduct of Defendants

              as described herein violated the Second and Fourteenth Amendments to the United

              States Constitution; (4) Defendants violated 42 U.S.C. § 1983; and (5) a permanent

              injunction should be issued enjoining Defendants from attempting to restrict the sale of

              lawful firearms into the State of New Jersey.

        B. Awarding statutory damages or attorneys’ fees and costs as permitted by law.


                                                  17
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 18 of 48 PageID: 245




       C. Awarding such other relief as this Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury as to all issues so triable.

 Dated: February 19, 2021

                                              Respectfully submitted,
                                              PISCIOTTI LALLIS ERDREICH

                                        By:   s/ Danny C. Lallis
                                              Danny C. Lallis
                                              30 Columbia Turnpike, Suite 205
                                              Florham Park, New Jersey 07932
                                              Telephone: (973) 245-8100
                                              Facsimile: (973) 245-8101
                                              dlallis@pisciotti.com

                                              Attorneys for Plaintiff
                                              Franklin Armory, Inc.




                                                 18
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 19 of 48 PageID: 246




                        EXHIBIT A
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 20 of 48 PageID: 247
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 21 of 48 PageID: 248




                        EXHIBIT B
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 22 of 48 PageID: 249
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 23 of 48 PageID: 250
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 24 of 48 PageID: 251
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 25 of 48 PageID: 252
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 26 of 48 PageID: 253
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 27 of 48 PageID: 254
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 28 of 48 PageID: 255
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 29 of 48 PageID: 256
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 30 of 48 PageID: 257




                        EXHIBIT C
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 31 of 48 PageID: 258
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 32 of 48 PageID: 259
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 33 of 48 PageID: 260




                        EXHIBIT D
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 34 of 48 PageID: 261
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 35 of 48 PageID: 262




                        EXHIBIT E
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 36 of 48 PageID: 263
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 37 of 48 PageID: 264




                        EXHIBIT F
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 38 of 48 PageID: 265



 On Thu, Jul 11, 2019 at 12:13 PM Mary Beth Wood <MaryBeth.Wood@njoag.gov> wrote:
 The State police is preparing a letter that your client should receive next week.

 Get Outlook for Android


 From: Jason Davis <jason@calgunlawyers.com>
 Sent: Thursday, July 11, 2019 3:08:18 PM
 To: Mary Beth Wood
 Subject: Re: Automatic reply: [EXTERNAL] Re: Franklin Armory

 Ms. Wood

 We haven’t heard back yet and I wanted to follow up and see if you can provide me an update.

 Let me know if you have any questions or concerns.

 Thanks,

 Jason A. Davis
 THE DAVIS LAW FIRM
 TEMECULA OFFICE
 42690 Rio Nedo
 Suite F
 Temecula, California 92590
 ORANGE COUNTY OFFICE
 27201 Puerta Real,
 Suite 300
 Mission Viejo, California 92691
 T: (866) 545-GUNS [4867]
 C: (949) 310-0817
 F: (888) 624-GUNS [4867]
 Website: www.CalGunLawyers.com

 This e-mail is confidential and is legally privileged. If you have received it in
 error, please notify us immediately by reply e-mail and then delete this
 message from your system. Thank you for your cooperation.

 Sent from my iPhone.
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 39 of 48 PageID: 266




                        EXHIBIT G
      Case
       Case3:19-cv-19323-FLW-ZNQ
            3:19-cv-19323-FLW-ZNQ Document
                                   Document22
                                            11-2Filed 02/20/21
                                                   Filed 02/28/20Page 40 1ofof482 PageID:
                                                                   Page           PageID: 267
                                                                                          93
                                                                            oF -~tib 91'~

                                                                         h~ ~~ ~ ~ ~y~'~~~
                                                                       ~{ 1~i ~~7 :; ~A
                                                                                 fi" ~f-J' t,




                                                        ~G-~~~ i~.L ~G~ ~~~L~~~

                                                  ~FC~IC~ OF THE ATTnRNEY CrENERAL
PHILIP D. MURPHY                               DEPAIt'I'MENT Or LAW AND PUBIaIC SAFETY                                        GURf3IR S. GEtEWAL
     Gove►•iror                                        D[vtsioN oi~ STATE P(7LiCE                                               ftllor~~ey Ge~teral
                                                                  X05"I' ~FFI(;E BUX 7~~8
SH~;ILA Y. OLIVLR                                          WEST TRGT~ITON, NJ 08628-0068                                     PATRICK J, CAI.,I,AH~1N
   L~. Go~lefrrar                                                      (609} A82-2000                                               CololteJ



                                                                                            July l 7, 20i9




          Mr. Jay Jacobson
          Franklin Armaiy, Inc.
          224b Park Place Ste B
          Minden, NV 89423


         Dent' Mr. Jacobson,

          The Firearms Investigation Unit has deceived your' fetter asking for an anatysis of tvvo firearms                        ypUi•
          company wishes to sell in New Jersey.

         Upon reviewing the info~•mation pc•ovid~d, the Firearms In~restigation Unit has determined that your
         fir~arrr~s appear to fit the category of a shotgun under New Je~~sey law, specifically, N.J.S.A, 2C:39-I.n.,
         for tl~e following reasons:

                        the bar~•els are nat rifled,
                        the firearms are designed to ire from tl~e shoulder, and
                        the firea~•ms fire a single projectile for each pull of the trigger,

         In addition, the Bureau of Alcohol, Tobacco, Fi~•earms and Explosives (BATFE} has designated o~~e of the
         models as a "short-barreled shotgun" ua~der the Gun Control Act (GCA). Pursuant to 18 U.S.C. 921(6),
         "[t]he term `short-barreled shotgun' means a shotgun having one or more baire~s less than eighteen inches
         in length and any weapon made from a shotgun (whether by altieration, modification or otherwise) if such
         a weapon as modified has an overall length of less than twenty-six inches."

         Given this informafiion, and the fact that the fireal•ms exhibit charactea•istics of shotguns under• N.J.S.A.
         20:39-1,n., they do not meet the statutory requirements of legal shotguns in New Je~~sey foa• the following
         t~easons:

                    -   Length of barrel is less than eighteen inches
                        Magazine capacity greater than 5 rounds




                                                                                                                  HONOR
                                                  "Art I~rft~r~rat~'~nal7yAccrcdrtc~~lAge~rc~~"
                                                                                                                ~ •~
                               ,~ fj;               New.lc~r.+•es' Is stir Jigrral (?ppurliniih~ h'nrpl~~~Ter   G      ~V
                                                                                                                        1̀
                              .                           1'riruufwiXccjrlydPaperarnllt~~cJ~clahfr               ~     Q
Case
 Case3:19-cv-19323-FLW-ZNQ
      3:19-cv-19323-FLW-ZNQ Document
                             Document22
                                      11-2Filed 02/20/21
                                             Filed 02/28/20Page 41 2ofof482 PageID:
                                                             Page           PageID: 268
                                                                                    94



  As a shotgun, under• N„~.S.A. 2C:39- l .n., a ba~•rel length of less than ei~;hte~ii inches measured from the
  breech to the muzzle is considered a "sawed-off shotgun." In addition, under N.J.S.A. 2C:39-l.w.(3}, a
  shotgun with a magazine capacity greater than b rounds is coaasidered an assault weapon.

  I hope this information is helpful and please be advised this is not intended as legal advice but is offered
  for informational pu~•poses only, Please co~~sult a licensed attorney in the State of New Jersey fog• legal
  advice regarding firearms and frearms sales iii New Jersey.




                                                            Sincerely,


                                                          ~~~~ ~`~ ~~~ti~c~~-~~~~
                                                            Lt. Stephen Mazzagatti #5297
                                                            Unit Head
                                                            Firearms investigation Unit
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 42 of 48 PageID: 269




                        EXHIBIT H
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 43 of 48 PageID: 270
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 44 of 48 PageID: 271
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 45 of 48 PageID: 272
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 46 of 48 PageID: 273
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 47 of 48 PageID: 274
Case 3:19-cv-19323-FLW-ZNQ Document 22 Filed 02/20/21 Page 48 of 48 PageID: 275
